Citation Nr: 0945753	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted for hypertension between 
August 24, 2001 and April 27, 2004?

2.  What evaluation is warranted for right leg shin splints 
from August 24, 2001?

3.  What evaluation is warranted for left leg shin splints 
from August 24, 2001?

4.  What evaluation is warranted for a right knee strain from 
August 24, 2001? 


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1996 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted entitlement to service 
connection for a right knee strain, bilateral shin splints, 
and hypertension.  Each was assigned a noncompensable rating 
effective from August 24, 2001.

By subsequent rating action in September 2004, the rating for 
hypertension was increased to 10 percent effective from April 
28, 2004.  The noncompensable rating for a right knee strain 
was continued.  The bilateral shin splints were separated 
into left and right shin splint disorders, but a 
noncompensable rating for each was continued.  In his October 
2004 substantive appeal, the Veteran limited his hypertension 
claim to entitlement to an initial compensable rating between 
August 24, 2001 and April 27, 2004 (claimed as entitlement to 
an earlier effective date for a 10 percent evaluation for 
hypertension from April 28, 2004).

In February 2008, the claims were remanded for further 
development.  The claims are again before the Board on 
appeal.


FINDINGS OF FACT

1.  Between August 24, 2001 and April 27, 2004, the Veteran's 
hypertension was not productive of diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control.

2.  Since August 24, 2001, the Veteran's right leg shin 
splints have not been productive of a slight knee or ankle 
impairment, malunion of the tibia and fibula, or by a 
moderate Muscle Group XII disability.

3.  Since August 24, 2001, the Veteran's left leg shin 
splints have not been productive of a slight knee or ankle 
impairment, malunion of the tibia and fibula, or by a 
moderate Muscle Group XII disability.

4.  Since August 24, 2001, the Veteran's right knee strain 
has not been productive of either a slight recurrent 
subluxation or lateral instability, a limitation of flexion 
to 45 degrees, or a limitation of extension to 10 degrees.


CONCLUSIONS OF LAW

1.  Between August 24, 2001 and April 27, 2004, the criteria 
for a compensable rating for hypertension were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009);  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2009).

2.  Since August 24, 2001, the criteria for a compensable 
rating for right leg shin splints have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 4.73, 
Diagnostic Codes 5262, 5312 (2009).

3.  Since August 24, 2001, the criteria for a compensable 
rating for left leg shin splints have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 4.73, 
Diagnostic Codes 5262, 5312.

4.  Since August 24, 2001, the criteria for a compensable 
rating for right knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
each claim, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

When an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Hypertension

The Veteran seeks entitlement to a compensable initial rating 
for hypertension for the period from August 24, 2001 to April 
27, 2004.  He does not argue for an initial evaluation in 
excess of 10 percent from April 28, 2004.  See October 2004 
substantive appeal.  He contends that he has been taking 
medication for hypertension since separation from service.

Diagnostic Code 7101, covering hypertension, provides for a 
10 percent rating where diastolic pressure is predominantly 
100 or more; systolic pressure is predominantly 160 or more; 
or where an individual has a history of diastolic pressure 
that is predominantly 100 or more which requires continuous 
medication for control.  A 20 percent rating is assigned for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

The Veteran was afforded a VA examination in June 2002.  He 
reported being diagnosed with hypertension in 1999 during a 
routine military examination.  He denied any symptoms of 
vertigo, lightheadedness, palpitations, flushing, or chest 
pain.  He stated that he had used a blood pressure pill in 
the past, but he did not recall the name.  The Veteran noted 
that he had been controlling his blood pressure with diet.  
Blood pressure readings at the examination were 142/92, 
140/90, and 144/90.

In March 2004, the Veteran's blood pressure readings were 
151/96 and 167/88.

In April 2004, the Veteran was afforded another VA 
examination.  He noted that he was diagnosed with high blood 
pressure around 1998 and was placed on medication for that 
while in service.  After separation, the Veteran he recalled 
seeing a physician at the VA.  In November 2001, his blood 
pressure was 152/88, and he was not on medication.  The 
physician noted that the Veteran had not taken any 
antihypertensive since separation in January 2000.  Blood 
pressure readings at this examination were 174/101, 159/98, 
and 167/101.  The physician instructed the Veteran to return 
to his primary physician and request to be restarted on 
antihypertensive medications.  The Veteran's evaluation for 
hypertension was increased to 10 percent, effective April 28, 
2004, the date of this VA examination.  

Before April 28, 2004 a compensable rating is not warranted.  
Since separation, the Veteran has not been on 
antihypertensive medications, his diastolic readings 
predominately have remained under 100, and his systolic 
readings were predominantly below 160.  Thus, for the period 
between August 24, 2001 and April 27, 2004, the criteria for 
a compensable rating for hypertension were not met.

Right and left leg shin splints

The Veteran argues that he is entitled to compensable ratings 
for right and left leg shin splints.  Shin splits are rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5312, covering the 
anterior muscles of the leg (Group XII).  This involves 
dorsiflexion, extension of the toes and stabilization of the 
arch.  The muscles involved include the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus and the 
peroneus tertius.  Slight impairment of this muscle group 
warrants a noncompensable evaluation.  A 10 percent rating 
requires moderate impairment.

A slight muscle disability may typically result from a simple 
wound of the muscle without debridement or infection.  The 
service department records generally show a superficial wound 
with brief treatment and a return to duty.  The service 
department records or other record also show that the wound 
usually heals with good functional results and no cardinal 
signs or symptoms of muscle disability as defined by the VA.  
In such situations, the current objective findings consist of 
a minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or of metallic 
fragments retained in the muscle tissue. 38 C.F.R. § 
4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Shin splints are also considered under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, covering impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  The Veteran, 
however, has not been diagnosed with malunion of the tibia 
and fibula.

At a June 2002 VA examination, the Veteran complained of 
lower leg pain.  He denied weakness, stiffness, swelling, 
heat, redness, drainage, instability, locking, and abnormal 
movement.  He reported that approximately twice a week after 
exercising he developed left and right lower leg pain, 
requiring rest for two to four hours and application of ice.  
A physical examination of the left and right lower leg bones 
showed no evidence of deformity, angulation, false motion, 
shortening, or intraarticular involvement.  There was no 
painful motion, weakness, redness, or heat.  There was 
tenderness located bilaterally over both the medial and 
lateral aspect of the tibia.  The Veteran was diagnosed with 
bilateral shin splints.

At a May 2004 VA examination, the Veteran reported periodic 
shin splint pain.  His shin splits were described as only 
bothersome with running or playing basketball.  This occurred 
once a week, and lasted approximately one day.  A bone 
examination was normal, except for tenderness over the middle 
third of the left and right anterior medial aspect and 
lateral aspect of the tibia.  The Veteran was diagnosed with 
bilateral shin splints.

In March 2009, the Veteran was afforded another VA 
examination.  He reported developing pain in both shins in 
early 1999 after he was obligated to do a lot of running for 
the military.  The pain was noted to have resolved and was 
considered inactive at the time.  The pain recurred after 
running significant distances three or more times per week.  
At that time, the pain would be usually restricted to both 
shins without radiation and would last for several days.  The 
Veteran noted that he had not suffered from shin splints in 
the recent past, and the examining physician classified the 
problem as inactive.  No ankle disorder was diagnosed.  

The evidence of record reveals that the Veteran reports that 
his shin splints cause pain on extensive use such as running 
significant distances, three days per week, but the 
disability resolves with rest.  On examination in March 2009, 
however, the disorder was found to be resolved.  Under these 
circumstances, more than slight impairment of Muscle Group 
XII is not demonstrated for either leg, and a compensable 
rating is not warranted.

Right knee strain

The Veteran contends that he is entitled to a compensable 
rating for his right knee strain from August 24, 2001.

The Veteran's right knee strain is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under this code, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.

Under Diagnostic Code 5260, covering limitation of flexion of 
the knee, flexion limited to 45 degrees warrants a 10 percent 
rating.  Diagnostic Code 5261, covering limitation of 
extension of the knee, states that a 10 percent rating is 
assigned for extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

The Veteran has not been diagnosed with arthritis of the knee 
which has been confirmed by X-ray study. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

At a June 2002 VA examination, the Veteran complained of 
weakness and some stiffness in the right knee.  Upon 
examination, his right knee showed no gross abnormality of 
color, deformity, swelling, or atrophy.  Palpation elicited 
no abnormality of temperature.  Crepitus was noted.  There 
was no pain to palpation of the patella.  Right knee range of 
motion was from zero degrees of extension to 110 degrees of 
flexion.  Right knee stability testing for medial and lateral 
collateral ligament with varus-valgus stress was at zero and 
30 degrees.  Ligament studies revealed either stable or 
normal findings on Lachman, anterior drawer, and McMurray 
studies.  No abnormal gait was found.  November 2001 x-rays 
reportedly showed normal knees.

At a physical therapy appointment in January 2002, the 
Veteran performed a functional capacity evaluation for the 
purpose of working as an immigration inspector.  He denied 
any present discomfort or tenderness.  Gait and range of 
motion was within normal limits.  The Veteran was able to 
kneel on one knee while pretending to hold a handgun with 
both arms extended for seven seconds.  He was able to rise 
unassisted.  This exercise was repeated twice.  He assumed a 
one and two knee kneeling position within two seconds.  He 
was able to rise without assistance, and this was repeated 
twice.  He was able to maintain a squatting position and a 
kneeling position for up to two minutes repeatedly 10 times.  
He was able to complete all the requirements without any 
difficulties or complaints of pain or discomfort.

A June 2004 rehabilitation consultation noted complaints of 
chronic knee pain.  On examination tenderness was noted over 
the interior patella, but the physician did not specify of 
which patella he was referring.  Crepitus was present 
bilaterally, but no instability was found.  The impression 
was bilateral knee pain with questionable degenerative joint 
disease or meniscus tear.  X-rays were ordered, which showed 
no significant bone, joint, or soft tissue abnormality.

At a May 2004 VA examination, the Veteran complained of right 
knee pain, weakness, and stiffness.  He reported moderate to 
severe flare-ups of his knees averaging once a week and 
lasting for one to two days.  No inflammatory arthritis was 
found.  The Veteran reported missing eight hours of work per 
week for his knees and shin splints in the last six months, 
but he did not seek any medical treatment for these 
conditions.  Physical examination revealed that the Veteran 
walked with a slight limp.  The right knee showed no 
significant abnormality of color, deformity, swelling, or 
atrophy.  Palpation elicited no abnormality of temperature.  
There was minimal crepitus and tenderness of the patella, 
with pain during the patellar grind test.  Range of motion of 
the right knee was from zero degrees of extension to 125 
degrees of flexion, with pain beginning at 120 degrees.  
After repetitively flexing and extending each knee, there was 
no change in range of motion.  Right knee medial and lateral 
collateral ligaments, as well as the anterior and posterior 
cruciate ligaments, were stable and normal.  The Veteran was 
diagnosed with a right knee strain.

The Veteran submitted an August 2006 letter from his employer 
stating that he was unable to perform some of the essential 
functions required of his position based upon his fitness 
examination findings of January 2006.  The physician 
conducting his fitness examination diagnosed the Veteran with 
patellar tendonitis, and determined that he was limited in 
performing certain functions and had difficulty with 
crawling, crouching, and climbing.  He advised the Veteran to 
avoid stairs, hills, and running sports.  Due to these 
findings, the Veteran's employer recommended that he be 
reassigned to a desk position or accept disability 
retirement.

In response to a remand directive by the Board, the RO 
requested that the Veteran provide VA with or allow VA to 
obtain this fitness examination report and any other 
employment-related findings regarding his knees.  The Veteran 
did not respond to this request.

At a March 2009 VA examination, the Veteran reported having 
daily flare-ups.  The Veteran stated that he could walk one 
to two miles and could stand more than half an hour at a 
time.  Pain did not radiate from the right knee.  A physical 
examination showed the right knee to be normal on inspection 
and palpation except for slight tenderness on deep palpation 
on the anterolateral aspect.  Flexion of the right knee 
occurred to 140 degrees with no pain.  Extension was full and 
without pain.  Repetitive exercises did not reduce the ranges 
of motion to any significant degree.  The right knee was 
stable in terms of normal functioning of the medial and 
lateral collateral ligaments, as well as the anterior and 
posterior cruciate ligaments.  The Veteran was diagnosed with 
a right knee strain.  The Veteran reported that he was able 
to fulfill his requirements at his present job, and he did 
not take any time from his work for his right knee 
disability.

In light of the evidence of record the Veteran has not met 
the criteria for a compensable rating for this right knee.  
His range of motion has consistently been within the normal 
range as contemplated by the Diagnostic Code.  Indeed, even 
after repetitive testing, the Veteran's range of motion still 
remained with the normal range.  He also did not show any 
recurrent subluxation or lateral instability.  The Veteran 
has not been diagnosed with degenerative joint disease of the 
right knee which is corroborated on radiological study.  
While the Veteran submitted evidence that he showed some 
increased impairment during an employment fitness 
examination, he did not grant VA permission to obtain that 
report, even after the Board remanded the claim specifically 
to obtain that information.  The Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Thus, based on the evidence of record, the 
Veteran does not meet the criteria for a compensable rating.



Conclusion

The disability picture presented by each of the disorders is 
not so unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1).  Here, as discussed above, the rating 
criteria for the Veteran's service-connected disabilities 
reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluations is required.  Thun.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107.


ORDER

Between August 24, 2001 and April 27, 2004, entitlement to a 
compensable evaluation for hypertension is denied.

Since August 24, 2001, entitlement to a compensable 
evaluation for right leg shin splints is denied.

Since August 24, 2001, entitlement to a compensable 
evaluation for left leg shin splints is denied.

Since August 24, 2001, entitlement to a compensable 
evaluation for a right knee strain is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


